


Exhibit 10.v

 



 

 

Notice of Grant of Restricted Stock

And Restricted Stock Agreement – Employee

 

MTS SYSTEMS CORPORATION

ID: 41-0908057

14000 Technology Drive

Eden Prairie, MN 55344

 

 

Alfred Richter

14000 Technology Driver

Eden Prairie, MN 55344

 

 

Plan:                        2006

 

 

Effective April 15, 2009, you have been granted 9,351 shares of MTS SYSTEMS
CORPORATION (the Company) stock pursuant to the Company’s 2006 Stock Incentive
Plan (the “Plan”), subject to restrictions on your right to transfer the Shares.

 

The per Share value on the date of grant is $0.00.

 

Restriction on Shares under this Grant will lapse with respect to the number of
Shares on the dates shown below, and are subject to earlier lapse as described
below:

 

Shares

Date Restriction Lapse

3,117

4/15/2010

3,117

4/15/2011

3,117

4/15/2012

 

By accepting this grant via your signature below, you and the Company agree that
the Restricted Stock evidenced by this Restricted Stock Agreement is subject to
the following:

 

 

A.

This Agreement and the Shares are governed by all the terms, provisions and
conditions set forth in the Company’s 2006 Stock Incentive Plan and by Uniform
Terms and Conditions Applicable to Restricted Stock Grants (Employee) adopted by
the Board of Directors of the Company, which are incorporated herein.

 

B.

Neither the Plan nor this Agreement confers any right with respect to
continuance of your services to the Company or any of its subsidiaries nor
restricts your right to terminate services to the Company at any time.

 

C.

All restrictions shall lapse upon or immediately prior to the occurrence of a
Change in Control as set forth in the Uniform Terms and Conditions Applicable to
Restricted Stock Grants (Employee).

 

D.

The Company may amend or terminate the Plan and this Agreement at any time,
provided that no such action shall impair any rights that have accrued at the
time of amendment or termination without your consent.

 

[sig1.jpg]


 

 

MTS SYSTEMS CORPORATION

 

Date

 

 

 

 

 

 

 

EMPLOYEE

 

Date

 

Please sign and date and return to:

Mr. Matt Eich

MTS Systems Corporation

14000 Technology Drive, MS125

Eden Prairie, MN 55344

 



--------------------------------------------------------------------------------